Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A computer-implemented method comprising:
obtaining, by a robot, sensor data indicating characteristics of an object;
determining, by the robot, a classification for the object; generating, by the robot, a first embedding for the object using a machine learning model stored by the robot;
storing, by the robot, the generated first embedding and data indicating the classification for the object in a local cache of the robot;
sending, by the robot, the generated first embedding and the data indicating the classification to a server system over a communication network;
receiving, by the robot, a second embedding and a corresponding classification from the server system over the communication network, wherein the received second embedding is generated by a second robot and corresponds to a second object; and
storing, by the robot, the received second embedding and corresponding classification in the local cache of the robot.

Independent claim 11:
11.	A robot comprising:
one or more processors; and
one or more machine-readable media storing instructions that, when executed by the one or more processors, cause the robot to perform operations comprising:
obtaining, by the robot, sensor data indicating characteristics of an object;
determining, by the robot, a classification for the object;
generating, by the robot, a first embedding for the object using a machine learning model stored by the robot;
storing, by the robot, the generated first embedding and data indicating the classification for the object in a local cache of the robot;
sending, by the robot, the generated first embedding and the data indicating the classification to a server system over a communication network;
receiving, by the robot, a second embedding and a corresponding classification from the server system over the communication network, wherein the received second embedding is generated by a second robot and corresponds to a second object; and
storing, by the robot, the received second embedding and corresponding classification in the local cache of the robot.

Independent claim 16:
16.	One or more non-transitory machine-readable media storing instructions that, when executed by one or more processing devices, cause a robot to perform operations comprising:
obtaining, by the robot, sensor data indicating characteristics of an object;
determining, by the robot, a classification for the object;
generating, by the robot, a first embedding for the object using a machine learning model stored by the robot;
storing, by the robot, the generated first embedding and data indicating the classification for the object in a local cache of the robot;
sending, by the robot, the generated first embedding and the data indicating the classification to a server system over a communication network;
receiving, by the robot, a second embedding and a corresponding classification from the server system over the communication network, wherein the received second embedding is generated by a second robot and corresponds to a second object; and
storing, by the robot, the received second embedding and corresponding classification in the local cache of the robot.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/